Exhibit 10.1
SIXTH AMENDMENT TO CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT, effective as of March 31, 2009 (this
“Amendment”), is among KEITHLEY INSTRUMENTS, INC., an Ohio corporation (the
“Company”), Subsidiary Borrowers (referred to below and collectively with the
Company, the “Borrowers”), the banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., a national banking association, successor by merger
with Bank One, NA, (Main Office Columbus), as Agent for the Lenders (in such
capacity the “Agent”).
RECITALS
A. The Company, certain Subsidiary Borrowers party thereto, the Lender party
thereto and Agent are parties to a Credit Agreement, dated as of March 30, 2001
(the “Original Credit Agreement”), as amended by a First Amendment to Credit
Agreement dated as of August 1, 2002, as amended by a Second Amendment to Credit
Agreement dated as of March 28, 2003, as amended by a Third Amendment to Credit
Agreement dated as of March 30, 2004, as amended by a Fourth Amendment to Credit
Agreement dated as of March 30, 2005, as amended by a Fifth Amendment to Credit
Agreement dated as of September 27, 2006, and a letter agreement dated March 27,
2008 (as now and hereafter amended, the “Credit Agreement”), pursuant to which
the Lender agreed, subject to the terms and conditions thereof, to extend credit
to the Borrowers.
B. The Borrowers desire to amend the Credit Agreement and the Agent and the
Lender are willing to do so strictly in accordance with the terms hereof.
TERMS
In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:
ARTICLE 1.
AMENDMENTS
Upon fulfillment of the conditions set forth in Article 3 hereof, the Credit
Agreement shall be amended as follows:
1.1 The definition of “Alternate Base Rate” shall be deleted from Article I,
Definitions.

 

 



--------------------------------------------------------------------------------



 



1.2 The following definitions shall be added to Article I, Definitions and shall
provide as follows:
“Adjusted One Month LIBOR Rate” means, with respect to a Floating Rate Advance
for any day, the sum of (i) 2.5% per annum plus (ii) the quotient of (a) the
interest rate determined by the Agent by reference to the Page to be the rate at
approximately 11:00 a.m. London time, on such date or, if such date is not a
Business Day, on the immediately preceding Business Day for dollar deposits with
a maturity equal to one (1) month, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to dollar deposits in the London
interbank market with a maturity equal to one (1) month.
“Pledged Account” shall mean Account No. 2330521937 held by JPMorgan Chase Bank,
N.A. as collateral for the Guaranteed Obligations.
“Pledge Agreement” shall mean that certain Pledge, Assignment and Security
Agreement between the Company and the Agent, dated as of the date hereof.
“USA Patriot Act” shall mean the USA Patriot Act, as amended (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)).
1.3 The definitions of “Eurocurrency Reference Rate,” “Floating Rate,” and
“Reserve Requirement” shall be deleted in their entirety and the following shall
be substituted in lieu thereof:
“Eurocurrency Reference Rate” means with respect to any Eurocurrency Advance for
any Interest Period, the interest rate determined by the Agent by reference to
Reuters Screen LIBOR01, formerly known as Page 3750 of the Moneyline Telerate
Service (together with any successor or substitute, the “Service”) or any
successor or substitute page of the Service providing rate quotations comparable
to those currently provided on such page of the Service, as determined by the
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market (the “Page”), to be
the rate at approximately 11:00 a.m. London time, two Business Days prior to the
commencement of the Interest Period (and 11:00 a.m. (London time) on the first
day of the Interest Period in the case of any Eurocurrency Borrowing denominated
in Pounds Sterling) for dollar deposits with a maturity equal to such Interest
Period. If no Eurocurrency Rate is available to the Agent, the applicable
Eurocurrency Rate for the relevant Interest Period shall instead be the rate
determined by the Agent to be the rate at which the Agent offers to place U.S.
dollar deposits having a maturity equal to such Interest Period with first-class
banks in the London interbank market at approximately 11:00 a.m.(London time)
two Business Days prior to the first day of such Interest Period.
“Floating Rate” means the Prime Rate; provided that the Floating Rate shall, on
any day, not be less than the Adjusted One Month LIBOR Rate. The Floating Rate
is a variable rate and any change in the Floating Rate due to any change in the
Prime Rate or the Adjusted One Month LIBOR Rate is effective from and including
the effective date of such change in the Prime Rate or the Adjusted One Month
LIBOR Rate, respectively.
“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D.

 

-2-



--------------------------------------------------------------------------------



 



1.4 The first sentence of Section 2.1 shall be deleted in its entirety and the
following shall be substituted in lieu thereof:
From and including the date of this Agreement and prior to the Facility
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to (i) make Loans to each Borrower in Agreed Currencies
from time to time and (ii) participate in Facility LCs issued upon the request
of each Borrower, provided that (i) all Floating Rate Loans shall be made in
dollars, (ii) after giving effect to the making of each such Loan and the
issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed its Commitment and the Aggregate Outstanding Credit Exposure
will not exceed the balance of funds held in the Pledged Account, and (iii) the
aggregate amount of the Aggregate Outstanding Credit Exposure of Subsidiary
Borrowers shall not exceed the Dollar Amount of $5,000.000.00.
1.5 Section 2.5 shall be amended by deleting the reference in line three therein
to “one-eighth of one percent” and inserting “one-quarter of one percent” in
place thereof.
1.6 The reference to “Alternative Base Rate” in Sections 2.11 and 2.18 shall be
changed to “Prime Rate or the Adjusted One Month LIBOR Rate.”
1.7 Section 2.27 shall be added to Article II, The Credits and shall provide as
follows:
2.27 Pledged Account. To secure the payment of the Guaranteed Obligations, the
Company shall execute and deliver to the Lenders and the Agent, the Pledge
Agreement. At no time shall the Aggregate Outstanding Credit Exposure exceed the
funds held in the Pledged Account. If the Aggregate Outstanding Credit Exposure
exceeds the funds held in the Pledged Account, the Company, within 3 days of
written notice from Lender, shall deposit funds in the Pledged Account to cause
the balance in the Pledged Account to be equivalent to the Aggregate Outstanding
Credit Exposure.
1.8 The following sentence shall be added after the first sentence in
Section 3.3:
If the Agent determines on any day that quotations of interest rates for the
relevant deposits referred to in the definition of Adjusted One Month LIBOR Rate
are not being provided for purposes of determining the interest rate on any
Floating Rate Advance on any day, then each Floating Rate Advance shall bear
interest at the Prime Rate plus the Applicable Margin for Floating Rate advances
until the Bank determines that quotations of interest rates for the relevant
deposits referred to in the definition of Adjusted One Month LIBOR Rate are
being provided.
1.9 Sections 4.2 and 6.1(iii) are hereby amended to no longer require the
submission of a compliance certificate.
2.0 Section 6.16 (Financial Covenants) is hereby deleted in its entirety.

 

-3-



--------------------------------------------------------------------------------



 



2.1 Section 9.14 shall be added to Article IX, General Provisions and shall
provide as follows:
9.14. USA PATRIOT ACT; European “Know Your Customer” Checks.
9.14.1. Each Lender hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001))(“USA Patriot Act”), as amended, it is required to obtain,
verify and record information that identifies such Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the USA Patriot
Act.
9.14.2. If (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (b) any change in the status of a Borrower after the date of
this Agreement; or (c) a proposed assignment or transfer by a Lender of any of
its rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer, obliges the Agent or any Lender (or, in
the case of clause (c) above, any prospective new Lender) to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, each Borrower shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or,
in the case of the event described in clause (c) above, on behalf of any
prospective new Lender) in order for the Agent, such Lender or, in the case of
the event described in clause (c) above, any prospective new Lender to carry out
and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement and the other Loan Documents. Each
Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement and the other Loan Documents.
2.2 Schedule 1.1 to the Credit Agreement shall be amended to add the
Subsidiaries referenced below:

         
Keithley Instruments Sdn Bhd
  Organized under the laws of Malaysia   100% Wholly-Owned Subsidiary
 
       
Keithley (Beijing)
  Organized under the laws of China   100% Wholly-Owned Subsidiary
Measurement Instruments Co., Ltd.
       

2.3 J.P. Morgan Europe Limited is hereby added as a Lender to the Credit
Agreement.
2.4 The Commitment set forth opposite the Agent’s name on the signature page to
the Original Credit Agreement is deleted. The aggregate Commitment for the Agent
and J.P. Morgan Europe Limited is $5,000,000.00.

 

-4-



--------------------------------------------------------------------------------



 



ARTICLE 2.
REPRESENTATIONS
Each Borrower represents and warrants to the Agent and the Lender that:
2.1 The execution, delivery and performance of this Amendment is within its
powers, has been duly authorized and is not in contravention with any law, of
the terms of its Articles of Incorporation or By-laws, or any undertaking to
which it is a party or by which it is bound.
2.2 This Amendment is the legal, valid and binding obligation of the Borrower
enforceable against it in accordance with the terms hereof.
2.3 After giving effect to the amendments herein contained, the representations
and warranties contained in Article V of the Credit Agreement are true on and as
of March 31, 2009 with the same force and effect as if made on and as of
March 31, 2009.
2.4 No Default or Unmatured Default exists or has occurred and is continuing on
the date hereof.
2.5 The terms and conditions of all prior amendments, including side letters to
the Credit Agreement are in full force and effect and adopted by each Borrower.
ARTICLE 3.
CONDITIONS OF EFFECTIVENESS
This Amendment shall not become effective until each of the following has been
satisfied:
3.1 This Amendment shall be signed by each Borrower, the Agent and the Lender.
ARTICLE 4.
MISCELLANEOUS
4.1 References in the Credit Agreement or in any note, certificate, instrument
or other document to the “Credit Agreement” shall be deemed to be references to
the Credit Agreement as amended hereby and as further amended from time to time.
4.2 The Company agrees to pay and to save the Agent harmless for the payment of
all costs and expenses arising in connection with this Amendment, including the
reasonable fees of counsel to the Agent in connection with preparing this
Amendment and the related documents.
4.3 Each Borrower acknowledges and agrees that the Agent and the Lender have
fully performed all of their obligations under all documents executed in
connection with the Credit Agreement and all actions taken by the Agent and the
Lender are reasonable and appropriate under the circumstances and within their
rights under the Credit Agreement and all other documents executed in connection
therewith and otherwise available. Each Borrower represents and warrants that it
is not aware of any claims or causes of action against the Agent or any Lender,
any participant lender or any of their successors or assigns.

 

-5-



--------------------------------------------------------------------------------



 



4.4 Except as expressly amended hereby, each Borrower agrees that the Credit
Agreement and all other Loan Documents are ratified and confirmed and shall
remain in full force and effect and that it has no set off, counterclaim or
defense with respect to any of the foregoing. Terms used but not defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.
4.5 This Amendment may be signed upon any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of March 31, 2009.

            KEITHLEY INSTRUMENTS, INC.
      By:   /s/ Mark J. Plush         Its: Vice President and Chief Financial
Officer              KEITHLEY INSTRUMENTS GmbH
      By:   /s/ Mark J. Plush         Its: Managing Director             
KEITHLEY INSTRUMENTS SARL
      By:   /s/ Mark J. Plush         Its: Managing Director   

 

-6-



--------------------------------------------------------------------------------



 



            KEITHLEY INSTRUMENTS LTD.
      By:   /s/ Mark J. Plush         Its: Managing Director             
KEITHLEY INSTRUMENTS SRL
      By:   /s/ Mark J. Plush         Its: Managing Director             
KEITHLEY INSTRUMENTS BV
      By:   /s/ Mark J. Plush         Its: Director              KEITHLEY
INSTRUMENTS SA
      By:   /s/ Mark J. Plush         Its: Managing Director             
KEITHLEY INSTRUMENTS KK
      By:   /s/ Mark J. Plush         Its: Managing Director             
KEITHLEY INSTRUMENTS INTERNATIONAL CORP.
      By:   /s/ Mark J. Plush         Its: Director / Secretary Treasurer   

 

-7-



--------------------------------------------------------------------------------



 



            KEITHLEY INVESTMENTS SDN BHD
      By:   /s/ Mark J. Plush         Its: Director     
KEITHLEY (BEIJING) MEASUREMENT INSTRUMENTS CO., LTD
      By:   /s/ Mark J. Plush         Its: Director              JPMORGAN CHASE
BANK, N.A., successor by merger with Bank One, NA (Main Office Columbus), as
Agent, LC Issuer and Lender
      By:   /s/ Maribeth Echan         Its: Underwriter II              J.P.
MORGAN EUROPE LIMITED
      By:   /s/ Mark Herridge         Its: Vice President              By:   /s/
Henry Lane         Its: Assistant Vice President   

 

-8-